DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-5 of U.S. Application No. 16/417,838 filed on 05/21/2019 have been examined.
The remarks filed on 10/25/2021 has been entered and fully considered.
Claims 1-5 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 102 (a)(1): Applicant’s amendments and arguments with respect to claims 1 and 5 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1 and 5 have been withdrawn.

Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record.
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein at a time of a predetermined request that requires fuel injection of the engine in a state of motoring the engine under fuel cutting by the first motor at a rotation speed that is 
Claims 2-5 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent 
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662